COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-12-01114-CV
Style:                      Yigal Bosch
                            v Braes Woods Condominium Association
                  *
Date motion filed :         January 17, 2013
Type of motion:             Appellant’s Motion to Accept his Amended Request for the Clerk’s Record
Party filing motion:        Appellant
Document to be filed:       Brief

If motion to extend time:
         Deadline to file document:                  Not yet due
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot) as premature


          Appellant’s brief is not yet due because the record is not complete. See TEX. R. APP. P. 38.6(a).
          Once the record is complete, the Court will set a briefing schedule.




Judge's signature: /s/ Jane Bland
                   Acting individually         Acting for the Court

                  Panel consists of ______________________________.

Date: January 23, 2013




November 7, 2008 Revision